Exhibit 10.16O

 

 

 

 

June 26, 2013

 

Oxford Mining Company, LLC

Attn: Ms. Angela Ashcraft

544 Chestnut Street

Coshocton, OH 43812

 

Re:

Coal Purchase and Sale Agreement No. 10-62-04-900, dated

May 21, 2004, as amended, between Ohio Power Company

(f/k/a Columbus Southern Power Company) (“Buyer”) and Oxford

Mining Company, LLC (formerly Oxford Mining Company, Inc.) (“Seller”)

 

SUBJECT: AMENDMENT 2013-5

 

Reference is made to the above-referenced Coal Purchase and Sale Agreement, as
amended (the “Agreement”), under which Seller is supplying coal to Buyer.

 

Effective July 1, 2013, ARTICLE I, Term and Delivery Period, Section 1.1 shall
be deleted in its entirety and replaced with the following in lieu thereof:

 

Section 1.1. The term of this Agreement (the “Term”) shall commence on the
Effective Date, and shall remain in effect until December 31, 2015, unless said
Term is terminated earlier as provided elsewhere in this Agreement.

 

Provided this Agreement is still in effect, Buyer shall have the option to
extend the Term of this Agreement (“Option Term Extension”) for an additional
three (3) year period beginning January 1, 2016, and extending through December
31, 2018. Buyer shall provide Seller with notice of Buyer exercising its
election of the Option Term Extension to extend the Term of the Agreement by
October 1, 2014.

 

Except as amended herein, all other provisions of the Agreement shall remain in
full force and effect. If you are in agreement with the foregoing, kindly
indicate your acceptance thereof and agreement thereto by signing in the space
below and returning one original to the attention of Buyer’s Fuel Contract
Administration at the address provided in the Agreement.



 



 

 

Accepted and agreed:

    /s/James D. Henry OXFORD MINING COMPANY, LLC James D. Henry     Vice
President     Fuel, Emissions & Logistics /s/ Charles C. Ungurean   On behalf of
AMERICAN ELECTRIC POWER Signature   SERVICE CORPORATION, as agent for    

Ohio Power Company

      Charles C. Ungurean                   

Name

         

President and Chief Executive Officer

   

Title

 